Case 2:19-cv-00268-JRS-DLP Document 95 Filed 08/31/20 Page 1 of 5 PageID #: 471




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    TERRE HAUTE DIVISION

 KEVIN L. MARTIN,                                    )
                                                     )
                              Plaintiff,             )
                                                     )
                         v.                          )        No. 2:19-cv-00268-JRS-DLP
                                                     )
 JERRICHA MEEK, et al.                               )
                                                     )
                              Defendants.            )

                     ORDER GRANTING MOTION TO DISMISS
                AND GRANTING IN PART MOTION ON THE PLEADINGS

        Plaintiff Kevin L. Martin filed this 42 U.S.C. § 1983 action following an alleged attack by

 another inmate at Wabash Valley Correctional Facility (Wabash Valley). He alleges that defendant

 Meek told other inmates that Mr. Martin was a snitch and that Ms. Meek's actions led to Mr. Martin

 being attacked. He further alleges that defendants McDonald and Busby failed to investigate this

 incident, leaving Mr. Martin vulnerable to future attacks. Dkt. 1. The defendants have filed a

 motion for judgment on the pleadings regarding the claims against McDonald and Busby on the

 grounds that failure to investigate does not state a constitutional claim. Dkt. 28. The defendants

 have also moved to dismiss Mr. Martin's request for injunctive relief because he is no longer

 housed at Wabash Valley. Dkt 30. The plaintiff has not responded and the time to do so has passed.

 The motions are now ripe for review.

                           I.       Motion for Judgment on the Pleadings
        After the pleadings are closed, but early enough not to delay trial, a defendant may move

 for judgment on the pleadings for reason that a complaint fails to state a claim upon which relief

 can be granted. Fed. R. Civ. P. 12(c). A motion for judgment on the pleadings is governed by the

 same standard as a motion to dismiss for failure to state a claim under Rule 12(b)(6). Adams v.
Case 2:19-cv-00268-JRS-DLP Document 95 Filed 08/31/20 Page 2 of 5 PageID #: 472




 City of Indianapolis, 742 F.3d 720, 727-28 (7th Cir. 2014). The complaint must state a claim to

 relief that is plausible on its face. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim

 has factual plausibility when the plaintiff pleads factual content that allows the court to draw the

 reasonable inference that the defendant is liable for the misconduct alleged. Ashcroft v. Iqbal, 556

 U.S. 662, 678 (2009). A reviewing court draws all reasonable inferences and facts in favor of the

 non-movant but need not accept as true any legal assertions. Vesely v. Armslist LLC, 762 F.3d 661,

 664-65 (7th Cir. 2014). Because the plaintiff is proceeding without the assistance of counsel, his

 pleading is construed liberally and held to a less stringent standard than formal pleadings drafted

 by lawyers. Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015).

        The plaintiff complains that defendants McDonald and Busby failed to investigate after he

 was attacked. But "the Constitution does not require officials to investigate or otherwise correct

 wrongdoing after it has happened." Garness v. Wis. Dep't of Corr., 2016 WL 426611, at *2 (W.D.

 Wis. Feb. 3, 2016) (citing Whitlock v. Brueggemann, 682 F.3d 567, 588-89 (7th Cir. 2012); Strong

 v. David, 297 F.3d 646, 650 (7th Cir. 2002)).

        To the extent the complaint can be construed as raising a claim that the failure to investigate

 the past attack left Mr. Martin in fear of future attacks, such a claim fails because Mr. Martin has

 not alleged an actual injury—either "physical harm [or] the kind of extreme and officially

 sanctioned psychological harm that might support a claim for damages under the Eighth

 Amendment." Doe v. Welborn, 110 F.3d 520, 524 (7th Cir. 1997) (emphasis added); see Babcock

 v. White, 102 F.3d 267, 273 (7th Cir. 1996) (holding that the plaintiff's "allegations of deliberate

 indifference do not exemplify the egregious conduct" causing psychological harm "sufficient to

 entitle him to damages under the Eighth Amendment"); see also Whiteside v. Pollard, 481

 F. App'x. 270, 272 (7th Cir. 2012) (holding that the plaintiff did not present evidence that the
Case 2:19-cv-00268-JRS-DLP Document 95 Filed 08/31/20 Page 3 of 5 PageID #: 473




 defendants exposed him to a risk of harm "out of malice, which [he] needed to demonstrate in

 order to establish a failure-to-protect claim").

        All claims regarding defendants Busby and McDonald's alleged failure to investigate after

 Mr. Martin was attacked are dismissed. However, the complaint alleges that defendant McDonald

 witnessed Ms. Meek tell inmate Coleman that Mr. Martin had reported that Ms. Meek had brought

 contraband to inmate Coleman. Dkt. 1 at 4. Therefore, Mr. Martin has alleged that defendant

 McDonald was aware of Ms. Meek creating a risk of harm to Mr. Martin before he was attacked.

 A failure to protect claim based on these allegations remains pending against defendant

 McDonald.

                                        II.     Motion to Dismiss

        The defendants have moved to dismiss Mr. Martin's request for injunctive relief because

 he is no longer housed at Wabash Valley. Dkt. 28. Generally, a prisoner's transfer from one prison

 to another moots claims for declaratory or injunctive relief against officials at the prior prison. See

 Ross v. Mebane, 536 F.2d 1199, 1202 (7th Cir. 1976) (affirming a district court's holding that

 "injunction restraining officials at Oxford from the future imposition of certain forms of

 disciplinary action on the prisoner" was moot because the prisoner was transferred); Higgason v.

 Farley, 83 F.3d 807, 811 (7th Cir. 1996) (finding that transfer mooted claim for injunctive relief

 "against officials of the first prison"); Calhoun v. DeTella, 319 F.3d 936, 939 (7th Cir. 2003)

 (affirming district court's decision that transfer from prison where inmate sought declaratory and

 injunctive relief concerning strip search practice mooted claim; Jones v. Butler, 663 F. App'x 468,

 470 (7th Cir. 2016).
Case 2:19-cv-00268-JRS-DLP Document 95 Filed 08/31/20 Page 4 of 5 PageID #: 474




        Mr. Martin has not shown that he is likely to be transferred back to Wabash Valley or that

 the defendants are capable of effecting injunctive relief at his new facility. Therefore, Mr. Martin's

 claims for injunctive relief are dismissed as moot.

                                           III.    Conclusion

        In conclusion, the defendants' motion for judgment on the pleadings, dkt. [28], is granted

 to the extent that all claims against defendant Busby are dismissed. The clerk is directed to

 terminate F. Busby as a defendant on the docket. No partial final judgment shall issue at this time.

        The motion is also granted as to Mr. Martin's claim that defendant McDonald failed to

 investigate Mr. Martin's attack, but the motion is denied as to Mr. Martin's claim that defendant

 McDonald failed to protect him from that attack.

        The defendants' motion to dismiss, dkt. [30], is granted to the extent that Mr. Martin's

 claims for injunctive relief are dismissed as moot.

        Mr. Martin's claims against defendants Meek and McDonald for failure to protect remain

 pending in this action.

        IT IS SO ORDERED.



 Date: 8/31/2020



 Distribution:

 KEVIN L. MARTIN
 169789
 WESTVILLE - CF
 WESTVILLE CORRECTIONAL FACILITY
 Inmate Mail/Parcels
 5501 South 1100 West
 WESTVILLE, IN 46391
Case 2:19-cv-00268-JRS-DLP Document 95 Filed 08/31/20 Page 5 of 5 PageID #: 475




 Thomas Joseph Flynn
 INDIANA ATTORNEY GENERAL
 tom.flynn@atg.in.gov

 Marley Genele Hancock
 INDIANA ATTORNEY GENERAL
 marley.hancock@atg.in.gov
